DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 02/28/2022 has been entered.  Claims 1-7, 9-13, and 15-20 are pending. Claims 1-7 and 9-13 are allowed.  Claims 15-20 are rejected.  The claim objection to claim 9 has been withdrawn in view of the amendment to the claim.
	
	Claim Rejections - 35 USC § 102
Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mok et al. (US 2018/0124771 A1) hereinafter “Mok”.
Regarding claim 15:

transmitting, by a controller (Fig. 2W, 2920), a first message (Fig. 1A, 103) to a base station (Fig. 1A, 110), the first message including information regarding a position and speed of the UE (Para. [0075], [0076] and [0077], “distance information to the BS” and “terminal speed”; [0084]);
receiving, by the controller, a second message (Fig. 1A, 106) from the base station, the second message including zone configuration information including configuration information of a zone type (Para. [0088], “information of the candidate BSs”) selected based on the speed of the UE among a plurality of zone types (Para. [0084], “the serving BS 110 may determine the candidate BS in consideration of the speed of the terminal 100”) and resource pool configuration information including configuration information of resource pools for the selected zone type (Para. [0088], “resource pool information”); 
determining, by the controller, a zone identifier based on the zone configuration information (Para. [0089], “target BS identifiers”); and 
performing, by the controller, sidelink communication using a resource pool mapped to the zone identifier among resource pools indicated by the resource pool configuration information (Para. [0090]); 
wherein a zone indicated by the zone identifier is a geographic region (Para. [0135], i.e. a BS is associated with a service area serviced by the BS).

Claim Rejections - 35 USC § 103
Claims 16 and 18-20 are rejected as being unpatentable over Mok in view of Adachi et al. (US 2019/0174503 A1) hereinafter “Adachi”.
	Regarding claim 16:

Adachi teaches a plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected among the plurality of zone types when the speed of the UE is less than the speed threshold (Para. [0142], i.e. a zone is determined to be small or large based on the speed of the UE and threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of Adachi to include the features that wherein the plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected among the plurality of zone types when the speed of the UE is less than the speed threshold, in order to enhance candidate base station selection based on various speeds of a user device.
Regarding claim 18:
Mok does not disclose wherein the second message is a system information block (SIB). 
Adachi teaches the second message is a system information block (SIB) (Para. [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of the teaching by Adachi to include the feature the second message is a system information block (SIB), in order to enable an idle UE to receive update system information.
Regarding claim 19:
Mok discloses an operation method of a base station (Fig. 1A, 110) supporting sidelink communication, comprising: receiving, by a controller (Fig. 2X, 3020), a first message (Fig. 1A, 103) from a user equipment (UE) (Fig. 1A, 100), the first message including information regarding a position and speed of the UE (Para. [0075], [0076] and [0077], “distance information to the BS” and “terminal speed”; [0084]); selecting, by the controller, a zone type mapped to the speed of the UE among a plurality of zone types (Para. [0084], “the serving BS 110 may determine the candidate BS in consideration of the speed of the terminal 100”); configuring, by the controller, resource pools for the selected zone type (Para. [0088]); and transmitting, by the controller, to the UE a second message (Fig. 1A, 106) including zone configuration information including configuration information of the selected zone type and resource pool configuration information including configuration information of the resource pools (Para. [0088]-[0089], “information of the candidate BSs”), and each of the zones is a geographic region (Para. [0135], service area serviced by a BS).
Mok does not disclose wherein sizes of zones having different zone types are different.
Adachi teaches sizes of zones having different zone types are different (Para. [0145], “small” and “large” zones have different parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of the teaching by Adachi to include the feature that wherein sizes of zones having different zone types are different, in order to enhance transmission resource configuration for zones of different sizes. 
Regarding claim 20:
Mok does not disclose wherein the plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the 
Adachi teaches a plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected among the plurality of zone types when the speed of the UE is less than the speed threshold (Para. [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of Adachi to include the features that wherein the plurality of zone types are classified into a high-zone and a low-zone, the high-zone and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a speed threshold, and the low-zone is selected among the plurality of zone types when the speed of the UE is less than the speed threshold, in order to enhance candidate base station selection based on the various speeds of a user device.

Claim 17 is rejected as being unpatentable over Mok in view of Silver (US 2019/0082377 A1) hereinafter “Silver”.
Regarding claim 17:
Mok does not disclose wherein the plurality of zone types are classified into a high-zone, a medium-zone, and a low-zone, the high-zone, the medium-zone, and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a first speed threshold, the medium-zone is selected among the plurality of zone types when the speed of the UE is less than the first speed threshold and equal to or greater than a second speed threshold, the low-zone is selected among the plurality of zone types when the speed of the UE is 
Silver teaches the plurality of zone types are classified into a high-zone, a medium-zone, and a low-zone, the high-zone, the medium-zone, and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a first speed threshold, the medium-zone is selected among the plurality of zone types when the speed of the UE is less than the first speed threshold and equal to or greater than a second speed threshold, the low-zone is selected among the plurality of zone types when the speed of the UE is less than the second speed threshold, and the first speed threshold is greater than the second speed threshold (Fig. 4, 402 (a speed exceeding a first threshold corresponds to “high-zone”; a speed below a second threshold corresponds to a “low-zone”; since the first threshold may be greater than the second threshold, a speed in between the first threshold and the second threshold would correspond to “medium-zone”)).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mok in view of the teaching by Silver to include the feature wherein the plurality of zone types are classified into a high-zone, a medium-zone, and a low-zone, the high-zone, the medium-zone, and the low-zone have different sizes, the high-zone is selected among the plurality of zone types when the speed of the UE is equal to or greater than a first speed threshold, the medium-zone is selected among the plurality of zone types when the speed of the UE is less than the first speed threshold and equal to or greater than a second speed threshold, the low-zone is selected among the plurality of zone types when the speed of the UE is less than the second speed threshold, and the first speed threshold is greater than the second speed threshold, in order to enhance configuration information selection based on various movement speeds of a user device.

Allowable Subject Matter
s 1-7 and 9-13 are allowed.

Response to Arguments
Applicant's arguments with respect to rejection of claim 15 under 35 U.S.C. 102 and Mok have been fully considered but they are not persuasive.  
More specifically, Applicant argues Mok does not teach or suggest the feature in the amended claim 15, “transmitting, by a controller, a first message to a base station, the first message including information regarding a position and speed of the UE.”  Examiner respectfully disagrees.  Mok has been shown to disclose this feature in the current rejection of claim 15.  Accordingly, claim 15 is not allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465